DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures do not illustrate proper cross hatching, and a bracket ([]) should embrace the illustrations of Figures 4, 7 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 292, 271, 171, 164.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification recites “compression screw 60” and “compression screw 70”; however, both statements cannot be correct.  
The specification recites “compression screw 70” and “compressions crew 70”; however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “The fluidic coupling of claim 15”; however, it is not clear to the Examiner exactly what this means. How can claim 14 depend from claim 15 which has not been introduced? The Examiner is unable to determine the metes and bounds of the claim. 
Claim 16 recites the limitation "the device".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0113794, Plant et al.
	In regards to claim 1, in Figures 1-3 and paragraphs detailing said figures, Plant et al disclose a removable seal device (2, 26) for fluidic coupling comprising: a seal body extending between a first end and a second end, the seal body including an inner channel (26) configured to receive a flow of a fluid, wherein the first end of the seal body includes a first sealing surface configured to create a first seal with a fitting sealing surface of a receiver fitting, and wherein the seal body incudes a second sealing surface configured to create a second seal with an end of a fluidic tube, wherein the removable seal is configured to be removably secured to at least one of the fluidic tube, a support feature fixed to the fluidic tube, and a compression screw, such that untightening of the compression screw from the receiver fitting causes the removable seal device to be removed from the receiver fitting.
	In regards to claim 2, in Figures 1-3 and paragraphs detailing said figures, Plant et al disclose the seal body includes a cylindrical portion extending from the first end, and a conical portion extending from the cylindrical portion and expanding in diameter as the conical portion extends from the cylindrical portion.
	In regards to claim 3, in Figures 1-3 and paragraphs detailing said figures, Plant et al disclose a metallic support sleeve surrounding the cylindrical portion configured to support the seal body.
In regards to claim 4, in Figures 1-3 and paragraphs detailing said figures, Plant et al disclose the cylindrical portion includes an internal bore dimensioned to receive the end of the fluidic tube and a length of the fluidic tube.

Claim(s) 1, 2, 4-6, 8-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150300542, Graham et al.
	In regards to claim 1, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose a removable seal device (160) for fluidic coupling comprising: a seal body extending between a first end and a second end, the seal body including an inner channel configured to receive a flow of a fluid, wherein the first end of the seal body includes a first sealing surface configured to create a first seal with a fitting sealing surface of a receiver fitting, and wherein the seal body incudes a second sealing surface configured to create a second seal with an end of a fluidic tube, wherein the removable seal is configured to be removably secured to at least one of the fluidic tube, a support feature fixed to the fluidic tube, and a compression screw, such that untightening of the compression screw from the receiver fitting causes the removable seal device to be removed from the receiver fitting.
	In regards to claim 2, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the seal body includes a cylindrical portion extending from the first end, and a conical portion extending from the cylindrical portion and expanding in diameter as the conical portion extends from the cylindrical portion.
	In regards to claim 4, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the cylindrical portion includes an internal bore dimensioned to receive the end of the fluidic tube and a length of the fluidic tube.
	In regards to claim 5, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the seal body further including an internal surface within at least one of the conical portion and a cylindrical extended portion of the conical portion, the internal surface including at least one feature configured to facilitate the removably securing to the at least one of the fluidic tube, the support feature fixed to the fluidic tube, and the compression screw.
	In regards to claim 6, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the at least one feature includes threads configured to receive threads of the at least one of the fluidic tube, the support feature fixed to the fluidic tube, and the compression screw.
In regards to claim 8, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose a fluidic coupling comprising: a fluidic tube (150) including an end surface; a compression screw (110) extending along an axis from a first end to a second end, the compression screw including an opening extending from the first end to the second end along the axis, wherein the fluidic tube is configured to extend through the opening; and a removable seal device (160) for fluidic coupling including a seal body extending between a first end and a second end, the seal body including an inner channel configured to receive a flow of a fluid, wherein the first end of the seal body includes a first sealing surface configured to create a first seal with a fitting sealing surface of a receiver fitting, and wherein the seal body incudes a second sealing surface configured to create a second seal with an end of a fluidic tube, wherein the removable seal is configured to be removably secured to at least one of the fluidic tube, a support feature fixed to the fluidic tube, and a compression screw, such that untightening of the compression screw from the receiver fitting causes the removable seal device to be removed from the receiver fitting.
	In regards to claim 9, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the seal body includes a cylindrical portion extending from the first end, and a conical portion extending from the cylindrical portion and expanding in diameter as the conical portion extends from the cylindrical portion.
In regards to claim 10, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose a metallic support sleeve surrounding the cylindrical portion configured to support the seal body.
In regards to claim 11, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the cylindrical portion includes an internal bore dimensioned to receive the end surface of the fluidic tube and a length of the fluidic tube.
	In regards to claim 12, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the seal body further including an internal surface within at least one of the conical portion and a cylindrical extended portion of the conical portion, the internal surface including at least one feature configured to facilitate the removably securing the removable seal device.
In regards to claim 14, as best understood, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the support feature fixed to the fluidic tube extending between a first end and a second end, the second end including a flat surface configured to abut the first end of the compression screw during tightening of the fluidic coupling, the internal surface of the seal body dimensioned to receive the support feature.
	In regards to claim 15, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the compression screw includes a main body configured to engage with the receiver fitting, the compression screw further including an extending portion extending from the main body to the first end, the extending portion including a smaller diameter than the main body, the extending portion including a threaded portion, and wherein the at least one feature includes threads configured to the threaded portion of the compression screw.
	In regards to claim 16, as best understood, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose the fluidic tube includes the support feature fixed to the fluidic tube proximate the end surface, the support feature having a greater diameter than the fluidic tube, the support feature configured to abut the first end of the compression screw, the support feature including a threaded portion, and wherein the at least one feature includes threads configured to engage the threaded portion of the device.
In regards to claim 17, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose a method of fluidic coupling comprising: providing a fluidic tube including an end surface; providing a compression screw; providing a removable seal device including a seal body extending between a first end and a second end, the removable seal device including an inner channel, wherein the first end of the removable seal device includes a first sealing surface, and wherein the removable seal device incudes a second sealing surface; providing a receiver fitting; removably attaching the removable seal device to the compression screw; tightening the compression screw to the receiver fitting; creating a first seal between the first sealing surface and a fitting sealing surface of the receiver fitting; and creating a second seal between the second sealing surface and the end surface of a fluidic tube.
In regards to claim 18, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose receiving fluid from the fluidic tube by the fluidic channel; and providing the received fluid from the fluidic channel to a channel of the receiver fitting.
	In regards to claim 19, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose loosening the compression screw from the receiver fitting; simultaneously removing the compression screw, the fluidic tube and the removable seal device from the receiver fitting; and unattaching the removable seal device from the compression screw after the simultaneously removing.
In regards to claim 20, in Figures 2-10 and paragraphs detailing said figures, Graham et al disclose providing a second removable seal device having a seal body extending between a first end and a second end, the second removable seal device including an inner channel, wherein the first end of the second removable seal device includes a first sealing surface, and wherein the second removable seal device incudes a second sealing surface; removably attaching the second removable seal device to the compression screw; tightening the compression screw to the receiver fitting after the removably attaching the second removable seal device to the compression screw; creating a first seal between the first sealing surface of the second removable seal device and the fitting sealing surface of the receiver fitting; and creating a second seal between the second sealing surface of the second removable seal device and the end surface of a fluidic tube.

Claim(s) 1, 2, 4, 5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4281679, Stearns.
	In regards to claim 1, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses a removable seal device (25) for fluidic coupling comprising: a seal body extending between a first end and a second end, the seal body including an inner channel configured to receive a flow of a fluid, wherein the first end of the seal body includes a first sealing surface configured to create a first seal with a fitting sealing surface of a receiver fitting, and wherein the seal body incudes a second sealing surface configured to create a second seal with an end of a fluidic tube, wherein the removable seal is configured to be removably secured to at least one of the fluidic tube, a support feature fixed to the fluidic tube, and a compression screw, such that untightening of the compression screw from the receiver fitting causes the removable seal device to be removed from the receiver fitting.
	In regards to claim 2, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the seal body includes a cylindrical portion extending from the first end, and a conical portion extending from the cylindrical portion and expanding in diameter as the conical portion extends from the cylindrical portion.
	In regards to claim 4, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the cylindrical portion includes an internal bore dimensioned to receive the end of the fluidic tube and a length of the fluidic tube.
	In regards to claim 5, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the seal body further including an internal surface within at least one of the conical portion and a cylindrical extended portion of the conical portion, the internal surface including at least one feature configured to facilitate the removably securing to the at least one of the fluidic tube, the support feature fixed to the fluidic tube, and the compression screw.
	In regards to claim 7, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the at least one feature includes a recess configured to receive a protruding feature of the at least one of the fluidic tube, the support feature fixed to the fluidic tube, and the compression screw.
In regards to claim 8, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses a fluidic coupling comprising: a fluidic tube (14) including an end surface; a compression screw (16, 28) extending along an axis from a first end to a second end, the compression screw including an opening extending from the first end to the second end along the axis, wherein the fluidic tube is configured to extend through the opening; and a removable seal device (25) for fluidic coupling including a seal body extending between a first end and a second end, the seal body including an inner channel configured to receive a flow of a fluid, wherein the first end of the seal body includes a first sealing surface configured to create a first seal with a fitting sealing surface of a receiver fitting, and wherein the seal body incudes a second sealing surface configured to create a second seal with an end of a fluidic tube, wherein the removable seal is configured to be removably secured to at least one of the fluidic tube, a support feature fixed to the fluidic tube, and a compression screw, such that untightening of the compression screw from the receiver fitting causes the removable seal device to be removed from the receiver fitting.
	In regards to claim 9, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the seal body includes a cylindrical portion extending from the first end, and a conical portion extending from the cylindrical portion and expanding in diameter as the conical portion extends from the cylindrical portion.
	In regards to claim 10, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses a metallic support sleeve surrounding the cylindrical portion configured to support the seal body.
In regards to claim 11, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the cylindrical portion includes an internal bore dimensioned to receive the end surface of the fluidic tube and a length of the fluidic tube.
	In regards to claim 12, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the seal body further including an internal surface within at least one of the conical portion and a cylindrical extended portion of the conical portion, the internal surface including at least one feature configured to facilitate the removably securing the removable seal device.
	In regards to claim 13, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the compression screw includes a main body configured to engage with the receiver fitting, the compression screw further including an extending portion extending from the main body to the first end, the extending portion including a smaller diameter than the main body, the extending portion including a radially protruding feature, and wherein the at least one feature includes a radial recess in the internal surface configured to receive the radially protruding feature of the compression screw.
	In regards to claim 14, as best understood, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the support feature fixed to the fluidic tube extending between a first end and a second end, the second end including a flat surface configured to abut the first end of the compression screw during tightening of the fluidic coupling, the internal surface of the seal body dimensioned to receive the support feature.
	In regards to claim 16, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses the fluidic tube includes the support feature fixed to the fluidic tube proximate the end surface, the support feature having a greater diameter than the fluidic tube, the support feature configured to abut the first end of the compression screw, the support feature including a threaded portion, and wherein the at least one feature includes threads configured to engage the threaded portion of the device.
In regards to claim 17, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses a method of fluidic coupling comprising: providing a fluidic tube including an end surface; providing a compression screw; providing a removable seal device including a seal body extending between a first end and a second end, the removable seal device including an inner channel, wherein the first end of the removable seal device includes a first sealing surface, and wherein the removable seal device incudes a second sealing surface; providing a receiver fitting; removably attaching the removable seal device to the compression screw; tightening the compression screw to the receiver fitting; creating a first seal between the first sealing surface and a fitting sealing surface of the receiver fitting; and creating a second seal between the second sealing surface and the end surface of a fluidic tube.
In regards to claim 18, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses receiving fluid from the fluidic tube by the fluidic channel; and providing the received fluid from the fluidic channel to a channel of the receiver fitting.
	In regards to claim 19, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses loosening the compression screw from the receiver fitting; simultaneously removing the compression screw, the fluidic tube and the removable seal device from the receiver fitting; and unattaching the removable seal device from the compression screw after the simultaneously removing.
In regards to claim 20, in Figures 4-5 and paragraphs detailing said figures, Stearns discloses providing a second removable seal device having a seal body extending between a first end and a second end, the second removable seal device including an inner channel, wherein the first end of the second removable seal device includes a first sealing surface, and wherein the second removable seal device incudes a second sealing surface; removably attaching the second removable seal device to the compression screw; tightening the compression screw to the receiver fitting after the removably attaching the second removable seal device to the compression screw; creating a first seal between the first sealing surface of the second removable seal device and the fitting sealing surface of the receiver fitting; and creating a second seal between the second sealing surface of the second removable seal device and the end surface of a fluidic tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679